                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


UNITED STATES OF AMERICA                    §
                                            §
                                            §
v.                                          §   NO. 3:12-CR-00246-K (01)
                                            §
ANTONIO ROBINSON,                           §
Defendant                                   §


             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Rebecca Rutherford for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. The Defendant waived allocution before this Court, but reserved

his right and objected to the Report and Recommendation as to the length of sentence

to impose. The objection is OVERRULED.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of eight

(8) months. No term of Supervised Release to follow.




NO. 3:12-CR-00246-K (01)
PAGE 1
      The Court recommends that Defendant be allowed to serve his sentence at FCI

Fort Worth, Fort Worth, Texas.

      SO ORDERED.

      Signed July 9th, 2019.




                                     ___________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE




NO. 3:12-CR-00246-K (01)
PAGE 2
